DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This Application is a 371 of PCT/US2019/037349 filed 06/14/2019, in which PCT/US2019/037349 has PRO of 62686774 filed 06/19/2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/21/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, drawn to a gastroretentive sustained release dosage form, in the reply filed on 03/18/2022 is acknowledged.
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2022.

Status of the Claims
	Claims 1-22 are pending in this instant application, of which claims 14-22 are withdrawn at this time as being drawn to non-elected invention/group. 
	Claims 1-13 are examined herein on the merits for patentability.

Claim Objections
Claim 9 is objected to because of the following informalities:  please amend “solvent” in line 3 of the claim to “solvate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the release rates or release profile as recited in claims 1 and 13, respectively, are indefinite because claims 1 and 13 do not define and it is unclear what component is released or what is release to the upper gastrointestinal tract, is it the 5-HTP or the carrier and/or excipient that has said release rate? Appropriate clarification of the claims is required.
Claims 2 and 10 are indefinite in the recitations “at least about”.  The phrase “at least” typically indicates a minimum point; however, the phrase “at least” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum dimensions are encompassed by the claim. In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.
Claims 3-9, and 11-12 are also rejected as they depend directly or indirectly from indefinite claim 1.  
As a result, claims 1-13 do not clearly set forth the metes and bounds of patent protection desired.

Claim Interpretation 
	The term “optionally” in claims 2, 10 and 12 is interpreted not required in the dosage form. For this office action and art rejection purposes, the components/elements/features following the term “optionally” in said claims will be interpreted as components/elements/features that are made optional or not required, and thereby not part of the claimed dosage form. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen et al (US 2013/0230577 A1).
Regarding claim 1, Jacobsen teaches a gastroretentive sustained release dosage form comprising hydroxytryptophan (5-HTP) and a pharmaceutically acceptable excipient, wherein the dosage form provides a release rate of hydroxytryptophan (5-HTP)  to the upper gastrointestinal tract of about 100 mg/kg/day (about 4 mg/hr) and providing a steady state plasma level of between 100-1000 ng/ml (0.1 mg/L – 1 mg/L) (Abstract; [0008], [0032]-[0033], [0040], [0045]-[0049]; Examples 2-3).
Regarding claim 9, Jacobsen teaches the dosage form contains 50 mg, 100 mg, 200 mg, 500 mg or 1000 mg of 5-HTP ([0039] and [0160]).
Regarding claim 11, Jacobsen teaches the dosage from further contains a serotonin enhancer ([0009], [0013], [0053]).
As a result, the aforementioned teachings from Jacobsen are anticipatory to claims 1, 9 and 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dervieux et al (US 2008/0268045 A1) in view of Jacobsen et al (US 2013/0230577 A1).
Regarding claim 1, Dervieux teaches a gastroretentive sustained release dosage form comprising an active agent, and carrier or excipient, wherein the dosage form provides sustained delivery of the active agent to upper gastrointestinal tract (Abstract; [0013]-[0014], [0023]-[0024], [0031]-[0041], [0045], [0125], [0136]-[0137], [0144], [0150]-[0151], [0156], [0163], [0168]-[0170], [0173], [0188]-[0189], [0200], [0206]-[0207], [0212], [0224]-[0231], and [0255]-[0257] ). 
However, Dervieux does not teach the 5-hydroxytryptophan (5-HTP) as the active agent, and the release rate of claim 1.
Regarding the 5-hydroxytryptophan (5-HTP) as the active agent, and the release rate of claim 1, Jacobsen teaches a gastroretentive sustained release dosage form comprising hydroxytryptophan (5-HTP) and a pharmaceutically acceptable excipient, wherein the dosage form provides a release rate of hydroxytryptophan (5-HTP) to the upper gastrointestinal tract of about 100 mg/kg/day (about 4 mg/hr) and providing a steady state plasma level of between 100-1000 ng/ml (0.1 mg/L – 1 mg/L) (Abstract; [0008], [0032]-[0033], [0040], [0045]-[0049]; Examples 2-3).
It would have been obvious to one of ordinary skill in the art to incorporate 5-hydroxytryptophan (5-HTP) as the active agent in the dosage form of Dervieux, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Dervieux and Jacobsen are commonly drawn to gastroretentive sustained release dosage forms that provides sustained delivery of the active agent to upper gastrointestinal tract, and Dervieux indicated that both drugs of high solubility and drugs of relatively low solubility are suitable as the active agent in the dosage form, and hydroxytryptophan (5-HTP) as taught by Jacobsen is within the scope of said active agent, as Jacobsen indicated that hydroxytryptophan (5-HTP) is suitable drug for formulating a gastroretentive sustained release dosage form. Thus, it would have been simple substitution one known active agent suitable for use gastroretentive sustained release dosage form for another to achieve predictable results of a gastroretentive sustained release dosage that provides sustained delivery of the active agent such as hydroxytryptophan (5-HTP)  to upper gastrointestinal tract, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Since the structural components of a gastroretentive sustained release dosage form comprising 5-hydroxytryptophan (5-HTP) and a pharmaceutically acceptable carrier and/or excipient have been taught by Dervieux and Jacobsen, the property or function of “the dosage form provides a release rate to the upper gastrointestinal tract of between about 2.5 milligram per hour (mg/hr) and about 75 mg/hr, thereby providing a steady state plasma level of between about 0.1 milligrams per liter (mg/L) to about 4 mg/L at steady state” would been implicit in the structurally same gastroretentive sustained release dosage form of Dervieux when 5-hydroxytryptophan (5-HTP) is used as the active agent. There is reasonable expectation that the dosage form of Dervieux would provide said release rate for 5-hydroxytryptophan (5-HTP) because Jacobsen indicated that a gastroretentive sustained release dosage form of Dervieux would implicitly provide a release rate of hydroxytryptophan (5-HTP) to the upper gastrointestinal tract of about 100 mg/kg/day (about 4 mg/hr) and providing a steady state plasma level of between 100-1000 ng/ml (0.1 mg/L – 1 mg/L). It is noted that "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 2, Dervieux teaches the dosage form contains a polymer matrix material that swells in the presence of gastric fluid and thus, provides a swellable dosage form that increases in size to promote retention of the dosage form in the stomach ([0023]-[0024], [0125], [0144] and [0200]-[0212]).
Regarding claim 3, Dervieux teaches the polymer matrix comprises a hydrophilic polymer selected from cellulose polymers (i.e., HPMC, HPC and CMC), chitosan, and polyoxyethylene oxide (polyox) ([0033], [0038]-[0039], [0163] and [0255]-[0257]).
Regarding claim 4, Dervieux teaches the active agent is dispersed in the polymer matrix in an amount of from about 0.5% to about 5% by weight, and drug/polymer ratio in the dosage form is between about 1:50 to about 3:1 ([0188]-[0189]). It is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of 5-HTP dispersed in the polymer matrix would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 9, Jacobsen teaches the dosage form contains 50 mg, 100 mg, 200 mg, 500 mg or 1000 mg of 5-HTP ([0039] and [0160]).
Regarding claim 10,  Dervieux teaches upon immersion in gastric fluid the dosage form releases about 50% of drug between about 4 and about 10 hours ([0045] and [0207]). 
Regarding claim 11, Dervieux teaches the dosage form further contains a gas generating agent ([0025]-[0026][0135]-[0137]). Jacobsen teaches the dosage from further contains a serotonin enhancer ([0009], [0013], [0053]).
Regarding claim 12, as discussed above, Jacobsen teaches a gastroretentive sustained release dosage form comprising hydroxytryptophan (5-HTP) and a pharmaceutically acceptable excipient, wherein the dosage form provides a release rate of hydroxytryptophan (5-HTP) to the upper gastrointestinal tract of about 100 mg/kg/day (about 4 mg/hr) and providing a steady state plasma level of between 100-1000 ng/ml (0.1 mg/L – 1 mg/L) (Abstract; [0008], [0032]-[0033], [0040], [0045]-[0049]; Examples 2-3). Thus, since the structural components of a gastroretentive sustained release dosage form comprising 5-hydroxytryptophan (5-HTP) and a pharmaceutically acceptable carrier and/or excipient have been taught by Dervieux and Jacobsen, the release profile as recited in claim 12 would been implicit in the structurally same gastroretentive sustained release dosage form of Dervieux when 5-hydroxytryptophan (5-HTP) is used as the active agent. It is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) . It is noted that "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 13, as discussed above, Jacobsen teaches a gastroretentive sustained release dosage form comprising hydroxytryptophan (5-HTP) and a pharmaceutically acceptable excipient, wherein the dosage form provides a release rate of hydroxytryptophan (5-HTP) to the upper gastrointestinal tract of about 100 mg/kg/day (about 4 mg/hr) and providing a steady state plasma level of between 100-1000 ng/ml (0.1 mg/L – 1 mg/L) (Abstract; [0008], [0032]-[0033], [0040], [0045]-[0049]; Examples 2-3). Thus, since the structural components of a gastroretentive sustained release dosage form comprising 5-hydroxytryptophan (5-HTP) and a pharmaceutically acceptable carrier and/or excipient have been taught by Dervieux and Jacobsen, the release rate as recited in claim 13 would been implicit in the structurally same gastroretentive sustained release dosage form of Dervieux when 5-hydroxytryptophan (5-HTP) is used as the active agent. It is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) . It is noted that "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dervieux et al (US 2008/026045 A1) in view of Jacobsen et al (US 2013/0230577 A1), as applied to claims 1 and 2 above, and further in view of Gorukanti et al (US 2011/0287096 A1).
The dosage forms of claims 1 and 2 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 5, Dervieux teaches the active agent is dispersed in the polymer matrix in an amount of from about 0.5% to about 5% by weight, and drug/polymer ratio in the dosage form is between about 1:50 to about 3:1 ([0188]-[0189]). It is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of 5-HTP dispersed in the polymer matrix would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
However, Dervieux and Jacobsen do not teach the limitations of claims 5-8.
Regarding claim 5-8, Gorukanti teaches a dosage form having a gastro-retentive component that provides sustained release of drug into the intestine, the dosage form comprising a polymer matrix containing hydrophilic polymer such as carboxymethyl cellulose, hydroxypropylcellulose, hydroxypropylmethyl cellulose, or polyethylene oxide, and microparticles dispersed in the polymer matrix (Abstract; [0007], [0017]-[0018], [0020]-[0021], [0023]-[0025, [0039]; Fig. 1; Examples 1-3; claims 1-3 and 33]). Gorukanti teaches the microparticles contains an active agent and hydrophilic polymer such as carboxymethyl cellulose, hydroxypropylcellulose, hydroxypropylmethyl cellulose, or polyethylene oxide ([0024]; claim 3). Gorukanti teaches the dosage form contains about 30% by weight of microparticles (microbeads) (Examples 1-3). Gorukanti teaches the drug in the microparticles are present an amount of about 10% to about 28% by weight (Examples 1-3).
It would have been obvious to one of ordinary skill in the art to further include the microparticles of Gorukanti in the dosage form of Dervieux, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Gorukanti provided the guidance to do so by teaching that inclusion of microparticles containing an active agent and hydrophilic polymer into a gastroretentive dosage form such as those of Dervieux would provide a dosage form that retains in the stomach for a prolong period while the extended release portion (sustained release) of the drug can be delivered into the intestine, thereby increasing the bioavailability of the drug and exhibit site specific absorption in the gastrointestinal tract (Gorukanti: [0018]). Thus, an ordinary artisan seeking to maximize the bioavailability of the drug and exhibit site specific absorption in the gastrointestinal tract, would have looked to including the microparticles of Gorukanti in the dosage form of Dervieux so as to provide a dosage form that retains in the stomach for a prolong period while the extended release portion (sustained release) of the drug can be delivered into the intestine, and achieve Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to one of ordinary skill in the art to optimize the amount of microparticles in the polymer matrix and the amount of drug such as 5-HTP in the microparticles, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Gorukanti teaches the dosage form contains about 30% by weight of microparticles (microbeads), and drug in the microparticles are present an amount of about 10% to about 28% by weight, which are amounts which fall within the parameters of claims 7 and 8. Thus, It is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of microparticles in the polymer matrix and the amount of drug such as 5-HTP in the microparticles would have been obvious before the effective filing date of Applicant’s invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613